                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


JAMES WILLIAM ROSE, et al.,                     )
                                                )
        Plaintiffs,                             )
                                                )          NO. 3:20-cv-00065
v.                                              )          JUDGE RICHARDSON
                                                )
PATRICK MALONE, et al.,                         )
                                                )
        Defendants.                             )


                                             ORDER


        Pending before the Court, among other things, is Plaintiffs’ Motion to Remand and for

Attorneys’ Fees and Expenses (Doc. No. 16, “Motion”). Defendant Pinnacle Bank (“Pinnacle”)

has filed a Notice of Joinder in the Motion (Doc. No. 19) and a Limited Response in Support of

Motion to Remand (Doc. No. 25), to which Defendant Blue Ridge Bank and Trust (“Blue Ridge”)

has filed an opposition (Doc. Nos. 30 and 31). Defendant Blue Ridge has also filed an opposition

to the Motion (Doc. No. 24). Defendant Malone has not filed an opposition to the Motion but has

filed a Notice of Consent to Removal (Doc No. 21). Plaintiffs have filed a Reply (Doc. No. 26).

        For the reasons stated in the accompanying Memorandum Opinion, Plaintiffs’ Motion to

Remand (Doc. No. 16) is GRANTED insofar as it requests remand but DENIED insofar as it

requests recovery of Plaintiffs’ attorneys’ fees and expenses. This action is REMANDED to the

Seventh Circuit Court for Davidson County, Tennessee, Probate Division.

        The Clerk is directed to administratively terminate the motions at Doc. Nos. 8 and 10,

which shall remain pending for decision by the state court, and to close the file.




     Case 3:20-cv-00065 Document 42 Filed 08/19/20 Page 1 of 2 PageID #: 1239
IT IS SO ORDERED.


                                         ___________________________________
                                         ELI RICHARDSON
                                         UNITED STATES DISTRICT JUDGE




                                     2



  Case 3:20-cv-00065 Document 42 Filed 08/19/20 Page 2 of 2 PageID #: 1240
